173 S.W.3d 658 (2005)
STATE of Missouri, Respondent,
v.
Randy L. REID, Appellant.
No. WD 64527.
Missouri Court of Appeals, Western District.
October 18, 2005.
Margaret M. Johnston, Columbia, MO, for Appellant.
*659 Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before RONALD R. HOLLIGER, P.J., ROBERT G. ULRICH and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM.
Randy Reid appeals the judgment of conviction following jury trial. He was convicted of first degree robbery, section 569.020, RSMo 2000, armed criminal action, section 571.015, RSMo 2000, unlawful use of a weapon, section 571.030, RSMo Cum.Supp.2004, and resisting arrest by fleeing, section 575.150, RSMo Cum.Supp.2004, and sentenced to consecutive sentences of thirty years imprisonment, ten years imprisonment, four years imprisonment, and one concurrent year imprisonment, respectively. He appeals only that portion of the judgment that applies to his conviction for resisting arrest, claiming that insufficient evidence was presented to support the conviction. The judgment of the trial court is affirmed. Rule 30.25(b).